Title: To John Adams from Thomas Digges, 23 January 1781
From: Digges, Thomas,Church, William Singleton
To: Adams, John




Jany 23 – 81


I am without any of your favours for some time. Not a word of news to write about that concerns your country. We English yet think that the Mynheers will trukle to, and we are even so idle as to suppose Russia will be with us. Four mails are due from Holland, and we are extreemly anxious for the Answer to our memorial. If it is possible to get it before it comes out in the foreign news papers, pray inclose it to me. I am informd a warrant for apprehending Mr. W——rr——n is out and report says he is taken up for some improper correspondence with Mr. Ty——r their letters being intercepted and produced against W——n.
I am yrs &c. &c.

W. S. C.

